DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
112 Rejections Withdrawn
The rejections of claims 1-18 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 1 and 4, the amendment clarifies the claims as appropriate.  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  

103 Rejections Withdrawn


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over OncoTargets and Therapy (2018), 11, pp. 185-191, prior art of record, and further in view of Journal of Controlled Release (2013), 168(3), pp. 298-306 or Drug Delivery (2018), 25(1), pp. 654-667.  
	Inventor teaches a method of treating a breast cancer in a subject in need thereof comprising locally administering a composition comprising at least about 1 mM of an opioid growth factor receptor (OGFR) antagonist to a site in the subject containing a breast cancer tumor (claim 1).  Dependent claim 2 teaches that the OGFR antagonist comprises naloxone, naltrexone, a functional derivative or analog thereof, or a combination.  Dependent claim 3 teaches that the cancer is triple-negative breast cancer.  Dependent claim 4 teaches that the concentration of the OGFR antagonist in the composition is about 1 mM to about 10 mM.  Dependent claim 5 teaches that the OGFR antagonist is administered locally by intratumoral injection.  Dependent claim 6 teaches that the OGFR antagonist is administered with a pharmaceutically acceptable 

OncoTargets and Therapy (2018), 11, pp. 185-191 teaches a method of treating breast cancer comprising the intraperitoneal administration of naloxone, 0.357 mg/kg for 2 weeks and at 0.0714 mg/kg for the following 2 weeks, in a mouse model of human triple-negative breast cancer (MDA.MB231 injected subcutaneously) (abstract).  Naloxone administration was shown to inhibit tumor growth and progression (page 189, Discussion; page 190, Conclusion).  
Journal of Controlled Release (2013), 168(3), pp. 298-306 teaches an iontophoretic administration method for the local therapy of breast cancer (abstract).  
Drug Delivery (2018), 25(1), pp. 654-667 teaches nanoemulsions for intraductal delivery as a platform for the local treatment of breast cancer (abstract).  

Inventor principally distinguishes over OncoTargets and Therapy (2018), 11, pp. 185-191 in that local administration of the OGFR antagonist is explicitly taught.  However, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found it obvious to substitute local administration of the naloxone for the intraperitoneal administration of the prior art.  This is so because, as evidenced by, for instance, Journal of Controlled Release (2013), 168(3), pp. 298-306 or Drug Delivery (2018), 25(1), pp. 654-667, the unique benefits of local administration in the treatment breast cancer are already recognized and exploited in the art.  (The practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).)    
The prior art tumor is a solid tumor type (OncoTargets and Therapy, page 187, Xenograft mouse model of breast cancer) which lends itself, by its very nature, to local administration, which would intrinsically increase the efficacious delivery of the naloxone to the very cells to which it is intended to be administered.  This provides the motivation for one of ordinary skill to perform the administration locally, and with a reasonable expectation of success, since the efficacy of naloxone in the treatment of breast cancer has already been demonstrated by the teachings of OncoTargets and Therapy (2018), 11, pp. 185-191.  (Note that person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."  KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1395-97 (2007).)  
Inventor further distinguishes over OncoTargets and Therapy (2018), 11, pp. 185-191 in that concentrations, concentration ranges, or administered volume of the OGFR antagonist composition are explicitly taught.  However, one of ordinary skill, before the effective filing date of the instant invention, would have found the OncoTargets and Therapy (2018), 11, pp. 185-191, obvious, and part and parcel of the extrapolation of the prior art method of intraperitoneal administration in a mouse model to local administration in human patients.  As above, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  
Finally, inventor distinguishes over the OncoTargets and Therapy (2018), 11, pp. 185-191 in that conventional carriers and conventional diluents are taught.  However, absent unexpected results, the choice of carrier or diluent is part and parcel of the extrapolation of the prior art method of intraperitoneal administration in a mouse model to local administration in human patients.  The instant carriers and diluents are conventional carriers and diluents in the pharmaceutical arts.  One of ordinary skill in the pharmaceutical arts is a highly skilled individual and would immediately recognize the need to tailor the teachings of the cited art which respect to conventional carriers and diluents guided by ordinary laboratory and/or clinical considerations.  (As above, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."  KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1395-97 (2007).  Furthermore, it is well settled that it is a matter of obviousness for one of ordinary skill to select a particular component from among many disclosed by the prior art, as long as it is taught that the selection will result in the disclosed effect.  In re Corkill, 771 F.2d. 1496, 1500 (Fed. Cir. 1985).  Even if selection is required from various lists of components to form a variety of effective Merck & Co. v. Biocraft Labs., Inc., 874 F.2d. 804, 807 (Fed. Cir. 1989).)    

Double Patenting Rejections Withdrawn
The provisional nonstatutory double patenting rejection of claims 1-18, outlined in the previous Office Action, is withdrawn, and reformulated below, in view of inventor’s amendments to both the instant application and the parent reference application.  
(Inventor had not addressed the rejection other than to state (1/14/2022) that it will be addressed once allowable subject matter has been indicated in the instant application.)  

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 (1/26/2022 claim set) of copending (parent) Application No. 16/928,830 (reference application).  Although the claims at 
Inventor teaches, for instance, a method of treating a breast cancer in a subject in need thereof comprising locally administering a composition comprising at least about 1 mM of an opioid growth factor receptor (OGFR) antagonist to a site in the subject containing a breast cancer tumor (instant claim 1).  Claim 1 of the parent application teaches a method of treating triple negative breast carcinoma in a subject in need thereof comprising locally administering an opioid growth factor receptor (OGFR) antagonist to a site in the subject containing triple negative breast carcinoma cells.  Thus, with respect to the cancer, instant claim 1 is essentially generic to the narrower claim of the parent application.  While, with respect to the concentration, the parent claim is essentially generic to the narrower claim of the instant application.  
Dependent claims 2 and 5-17 are identical in each application.  
Dependent claims 4 are essentially identical (instant claim 4 is drawn to concentration and parent claim 4 to dosage).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/19/2022